           Case 2:21-cv-00286-GMN-NJK Document 51 Filed 07/21/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
 4   MEDARC, LLC,                                     )
     As Collection Agent on behalf of                 )        Case No.: 2:21-cv-00286-GMN-NJK
 5   Jeffrey H. Mims,                                 )
                                                      )   ORDER OF DISMISSAL PURSUANT
 6                                                         TO RULE 4(m) OF THE FEDERAL
                          Plaintiff,                  )
 7         vs.                                        )     RULES OF CIVIL PROCEDURE
                                                      )
 8   BOON-CHAPMAN BENEFIT                             )
 9   ADMINISTRATORS, INC., et al.,                    )
                                                      )
10                        Defendants.                 )

11          Plaintiffs Christina Hasty and Charles Hasty have failed to show good cause why this
12   action should not be dismissed without prejudice for failure to effect timely service as to
13   Defendants Boon-Chapman Benefit Administrators, Inc., Teachers Health Trust, Telligen Inc.,
14   and Southwest Service Administrators Inc., pursuant to Fed. R. Civ. P. 4(m).
15          IT IS THEREFORE ORDERED that the action is hereby DISMISSED without
16   prejudice as to Defendants Boon-Chapman Benefit Administrators, Inc., Teachers Health
17   Trust, Telligen Inc., and Southwest Service Administrators Inc.
18          DATED this _____
                         21 day of July, 2021.

19
20
21                                                 ___________________________________
22                                                 Gloria M. Navarro, District Judge
                                                   United States District Court
23
24
25


                                                 Page 1 of 1
